            Case 1:19-cv-08273-RA Document 15 Filed 06/19/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6/19/2020

 EDWIN DIAZ, on behalf of himself and all
 others similarly situated,
                                                                        19-CV-8273 (RA)
                             Plaintiffs,
                                                                             ORDER
                        v.

 GLOBAL CUSTOM COMMERCE, INC.

                             Defendant.

 RONNIE ABRAMS, United States District Judge:

         On May 15, 2020, a post-discovery conference was held in this action. At the conclusion

 of that conference, the parties were ordered to file a status letter, updating the Court in particular

 on their settlement efforts, within thirty (30) days. To date, however, the Court has not received

 that letter. No later than June 23, 2020, the parties shall file a status letter, which shall include an

 update on their recent settlement efforts.

 SO ORDERED.

Dated:     June 19, 2020
           New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
